DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/21 has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “a distal end” of the first and second slot as amended into claims 1 and 9.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “a second cam positioned on the outer shell opposite of the first cam” as amended into claim 1.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the support needs to be provided for “wherein the end distal to the visor of the first slot of the first retainer approaches the first cam of the first anchor block as the visor moves forward from the retracted position to the extended position, and the end distal to the visor of the second slot of the first retainer approaches the second cam of the first anchor block as the visor moves downward from the retracted position to the extended position” as amended into claims 1 and 9.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for the limitation “distal end” of the first and second slot of the second anchor block as amended into claim 11 and “wherein the end distal to the visor of the first slot of the second retainer approaches the first cam of the second anchor block as the visor moves forward from the retracted position to the extended position, and the end distal to the visor of the second slot of the second retainer approaches the second cam of the second anchor block as the visor moves downward from the retracted position to the extended position” as amended into claim 11.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support needs to be provided for “wherein the visor is in a forwardmost position relative to the outer shell when the end distal to the visor of the first slot reaches the first cam and the end distal to the visor of the second slot reaches the second cam” as provided in newly added claim 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “downward and forward” would be directionally in relation to the protective helmet and visor. Applicant has not provided any positional direction, structure, or orientation of the helmet that would make clear what direction forward and downward would be. Therefore, the movement of the visor is unclear as to what directions with respect to the helmet the visor needs to rotate to read on the limitation. Further, the specification only details downward and forward with respect to the user’s face and not the helmet structure.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the first and second cam are located on the outer shell in the limitation “a second cam position on the outer shell opposite of the first cam”. It is unclear what would be opposite on the outer shell. Is one cam located on one side of the helmet and the second cam located on the opposite side of the helmet? It is unclear where the first and second cams are located on the outer shell. The figures and specification detail that the first and second cams are next to each other. It is 

Claim 2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the first and second cams that are opposite on the outer shell are also secured to the same anchor block. Are the first and second cams on opposite sides of the helmet on the same anchor block? It is unclear what location is being claim of the cams and therefore the anchor block.

Claims 7 and 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the headband and suspension and the inner shell are both located within the outer shell. Shouldn’t the headband and suspension unit be located in the inner shell and not the outer shell? It is unclear how the inner and outer shell are configured if the suspension and headband are located on the interior of the outer shell.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the “forwardmost position” would be orientation-wise with respect to the helmet. The specification fails to discuss what the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouldthorpe et al. (CA 2,542,086).
In regard to claim 7, Gouldthorpe et al. teaches a protective helmet (10, 20) adapted to receive and protect a head of a wearer (see figure 4), comprising: an outer shell (20) shaped to protect the head of the wearer (figure 4), with the outer shell defining a bottom opening and an internal cavity for receiving the head of the wearer (figure 4); a headband and a suspension positioned within the internal cavity of the outer shell (14, 16 and 36: page 4, lines 31-34 through page 5, lines 1-2); a visor (face shield: 24) rotatable between a retracted position within the outer shell to an extended position outside of the outer shell (see figure 1A (extended) vs. 2B (retracted)), wherein the visor simultaneously rotates about a first pivot axis and a second pivot axis and moves downward and forward as the visor moves from the retracted position to the extended position (see movement downward and forward from figure 2B to 1A and pivot .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gouldthrope (US CA 2542086) in view of Fohl (US 4,748,696).
 	In regard to claim 1, Gouldthrope teaches a protective helmet (10, 20) adapted to receive and protect a head of a wearer (see figure 4), comprising: an outer shell (outer helmet: 20) shaped to protect the head of the wearer, with the outer shell (20) defining a bottom opening and an internal cavity for receiving the head of the wearer (see figures 1-5); a headband and a suspension (headband and adjustable nape pad: 16, 36) positioned within the internal cavity of 
 	However, Gouldthrope fails to teach a first cam positioned on the outer shell; a second cam positioned on the outer shell opposite of the first cam; and a retainer receiving and retaining a portion of the visor, the retainer including a first slot defining a pathway for the first cam and including an end distal to the visor, and a second slot defining a pathway for the second cam and including an end distal to the visor; wherein the end distal to the visor of the first slot approaches the first cam as the 4BU129:0BU84:1429901:1 LOUISVILLEvisor moves forward from the retracted position to the extended position, and the end distal to the visor of the second slot approaches the second cam as the visor moves downward from the retracted position to the extended position.  
 	Fohl teaches a helmet with a retractable visor (visor: 17) that is rotatable via a first cam positioned on the outer shell (cam is pivot pin: 24); a second cam positioned on the outer shell opposite of the first cam (cam is pivot pin: 25); and a retainer receiving and retaining a portion of the visor (retainer is disk cam and recess: 28, 27), the retainer (28, 27) including a first slot defining a pathway for the first cam and including an end distal to the visor (slot is radial cam: 29 with distal end away from shield 17), and a second slot defining a pathway for the second cam and including an end distal to the visor (circumferential slot: 30 with distal end away from shield 17); wherein the end distal to the visor of the first slot approaches the first cam as the 4BU129:0BU84:1429901:1 LOUISVILLEvisor moves forward from the retracted position to the extended position (see cam 29 as retracted in figure 9 and extended in figure 7), and the end distal to the visor of the second slot approaches the second cam as the visor moves downward from the retracted position to the extended position (see cam 25 as retracted in figure 9 and extended in figure 7).  


 	In regard to claim 2, the combined references teach further comprising: an anchor block secured to the outer shell on one side of the protective helmet (Fohl: anchor block is frame: 18), wherein the anchor block includes the first cam and the second cam (Fohl: frame/anchor block: 18 includes first and second cam/pivot pin 24, 25 that is secure to the outer shell as seen from figure 12 to figure 10).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the anchor block and cam arrangement as taught by Fohl, since the pivotal links of Gouldthrope replaced with a mechanism having cams on an anchor block would provide a visor that has an anchor block comprising cams that correspond to slots on the retainer that allow for a visor to be positioned via anchor blocks and retainers in locked positions in both of the retracted and the extended position creating a visor that can be more securely positioned so that it does not easily become dislodged out of position.

 	In regard to claim 3, the combined references teach wherein the anchor block includes an upstanding wall portion, with the first cam and the second cam each extending from a lateral surface of the upstanding wall portion of the anchor block (Fohl: anchor block/frame: 18 is an upstanding wall portion with first and second cam 24, 25: see figure 12).  

 	
 	In regard to claim 4, the combined references teach wherein the retainer includes a groove for receiving and retaining the portion of the visor (Fohl: retainer 27, 28 has groove: 27 to receive and retain a portion of the visor 18).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the retainer having a groove as taught by Fohl, since the pivotal links of Gouldthrope replaced with a mechanism having a mechanism with a groove would allow for a streamlined attachment of the visor, anchor block, and retainer so as not to stick-out from the outer shell.

 	In regard to claim 5, Fohl teaches further comprising: a latch (spring: 35) pivotally mounted to the retainer (27, 28) for selectively engaging the visor (17 via 18), such 5BU129:0BU84:1429901:1 LOUISVILLEthat, when the latch (35) is in a closed position (see figure 7), the visor is locked into position in the groove of the retainer (visor is locked in groove: 27 via detent notch and pivot pin 33, 24), but, when the latch is in an open position, the visor can be withdrawn from the groove (see figure 9 with latch/spring: 35 in the open position and visor 17 is withdrawn from groove: 27). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the retainer mechanism 

 	In regard to claim 9, Gouldthrope teaches a protective helmet (10, 20) adapted to receive and protect a head of a wearer (see figure 4), comprising: an outer shell (20) shaped to protect the head of the wearer, with the outer shell (20) defining a bottom opening and an internal cavity for receiving the head of the wearer (see figures 1-5); a headband and a suspension (headband and adjustable nape pad: 16, 36) positioned within the internal cavity of the outer shell (see figures 2A, 2B and 3); a visor (full visor: 24) rotatable between a retracted position within the outer shell to an extended position outside of the outer shell (figure 1A: extended and figure 2B: retracted), wherein the visor moves downward and forward as the visor moves from the retracted position to the extended position (see figures 2B to 1A in which visor would move forward and downward from retracted to extended positions). 
 	However, Gouldthrope fails to teach a first anchor block secured to the outer shell on one side of the protective helmet, with the first anchor block including a first cam and a second cam; and a first retainer receiving and retaining a portion of the visor, the first retainer including a first slot defining a pathway for the first cam of the first anchor block and including an end distal to the visor, and a second slot defining a pathway for the second cam of the first anchor block and including an end distal to the visor; wherein the end distal to the visor of the first slot of the first retainer approaches the first cam of the first anchor block as the visor moves forward from the retracted position to the extended position, and the end distal to the visor of the second slot of the first retainer 7 BU129:0BU84:1429901:1 LOUISVILLEapproaches the second cam of the first anchor block as the visor moves downward from the retracted position to the extended position. 

 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the cam and slot retainer mechanism to pivot the visor as taught by Fohl, since the pivotal links of Gouldthrope replaced with a mechanism having cams and slots would provide a visor that has cams and slots that allow for locked positions of the visor in the retracted and extended position creating a visor that can be more securely positioned so that it does not easily become dislodged out of position.

 	In regard to claim 10, the combined references teach wherein the retainer includes a groove for receiving and retaining the portion of the visor (Fohl: retainer 27, 28 has groove: 27 to receive and retain a portion of the visor 18).  


 	In regard to claim 11, the combined references teach  a second anchor block secured to the outer shell on an opposite side of the protective helmet, with the second anchor block also including a first cam and a second cam (Fohl: anchor block 18 with cams 24, 25 on opposite side of helmet); and a second retainer receiving and retaining another portion of the visor (Fohl: retainer 28 on opposite side of helmet), the second retainer including a first slot defining a pathway for the first cam of the second anchor block and including an end distal to the visor (Fohl: slots: 29 on opposite side of helmet), and a second slot defining a pathway for the second cam of the second anchor block and including an end distal to the visor (Fohl: slot: 30 on opposite side of helmet); wherein the end distal to the visor of the first slot of the second retainer approaches the first cam of the second anchor block as the visor moves forward from the 8 BU129:0BU84:1429901:1 LOUISVILLEretracted position to the extended position, and the end distal to the visor of the second slot of the second retainer approaches the second cam of the second anchor block as the visor moves downward from the retracted position to the extended position (Fohl: see figures 7 extended vs. figure 9 retracted, on opposite side of helmet as illustrated in figure 12). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the cam and slot retainer mechanism to pivot the visor as taught by Fohl on both sides on the helmet, since the pivotal links of Gouldthrope replaced with a mechanism having cams and slots would provide a visor that has cams and slots that allow for locked positions of the visor in the retracted and extended position creating a visor that can be more securely positioned so that it does not easily 
 	In regard to claim 12, the combined references teach wherein the second retainer includes a groove for receiving and retaining the portion of the visor (Fohl: retainer 27, 28 (on opposite side of helmet) has groove: 27 to receive and retain a portion of the visor 18).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the retainer having a groove as taught by Fohl, since the pivotal links of Gouldthrope replaced with a mechanism having a mechanism with a groove would allow for a streamlined attachment of the visor, anchor block, and retainer so as not to stick-out from the outer shell.

 	In regard to claims 13 and 14, the combined references teach wherein, when the visor is received and retained by the first retainer and the second retainer, the first cam of the first anchor block and the first cam of the second anchor block are aligned and define a first pivot axis for rotation of the visor relative to the outer shell  and when the visor is received and retained by the first retainer and the second retainer, the second cam of the first anchor block and the second cam of the second anchor block are aligned and define a second pivot axis for rotation of the visor relative to the outer shell (Fohl teaches visor: 17, retainer on both sides of helmet 27 and 28 and anchor block on both sides of helmet 28 define pivot axes with first and second cams 24 and 25 on both sides of the helmet: see figures 6-9).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the cam and slot retainer mechanism to pivot the visor as taught by Fohl on both sides on the helmet, since the pivotal links of Gouldthrope replaced with a mechanism having cams and slots would provide a visor that has cams and slots that allow for locked positions of the visor in the retracted and 

 	In regard to claims 15-16, Fohl teaches further comprising: a latch (spring: 35) pivotally mounted to the retainer (27, 28) on both sides of the helmet for selectively engaging the visor (17 via 18), such 5BU129:0BU84:1429901:1 LOUISVILLEthat, when the latch (35) is in a closed position (see figure 7), the visor is locked into position in the groove of the retainer (visor is locked in groove: 27 via detent notch and pivot pin 33, 24), but, when the latch is in an open position, the visor can be withdrawn from the groove (see figure 9 with latch/spring: 35 in the open position and visor 17 is withdrawn from groove: 27). 
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the retainer mechanism and latch to pivot on both sides of the visor as taught by Fohl, since the pivotal links of Gouldthrope replaced with a mechanism having a latch would provide a visor allows for locked positions of the visor via the latch/spring in the retracted and extended position creating a visor that can be more securely positioned so that it does not easily become dislodged out of position or stuck into between positions.

 	In regard to claim 17, Gouldthrope et al. teaches a protective helmet (10, 20) adapted to receive and protect a head of a wearer (see figure 4), comprising: an outer shell (20) shaped to protect the head of the wearer, with the outer shell (20) defining a bottom opening and an internal cavity for receiving the head of the wearer (see figures 1-5); an inner shell (10) secured to the outer shell and positioned within the internal cavity of the outer shell (see figures 1-2); a headband and a suspension (headband and adjustable nape pad: 16, 36) positioned within the 
 	However, Gouldthrope fails to teach a first anchor block secured to the outer shell on one side of the protective helmet, with the first anchor block including a first cam and a second cam; a first retainer including first and second elongated slots which define respective pathways for the first cam and the second cam of the first anchor block, such that movement of 10 BU129:0BU84:1429901:1 LOUISVILLEthe first retainer relative to the first anchor block is controlled by the interaction of the first cam and the second cam of the first anchor block with the first and second elongated slots of the first retainer; a second anchor block secured to the outer shell on an opposite side of the protective helmet, with the second anchor block also including a first cam and a second cam; a second retainer including first and second elongated slots which define respective pathways for the first cam and the second cam of the second anchor block, such that movement of the second retainer relative to the second anchor block is controlled by the interaction of the first cam and the second cam of the second anchor block with the first and second elongated slots of the second retainer wherein the visor is rotatable via movement of the first retainer relative to the first anchor block and movement of the second retainer relative to the second anchor block.  
 	Fohl teaches a helmet with a retractable visor (visor: 17) that is rotatable via an anchor block secured to the outer shell on one side of the protective helmet (anchor block is frame: 18), wherein the anchor block includes the first cam and the second cam (frame/anchor block: 18 includes first and second cam/pivot pin 24, 25 that is secure to the outer shell as seen from figure 12 to figure 10), and a retainer receiving and retaining a portion of the visor (retainer is disk cam and recess: 28, 27), the retainer (28, 27) including a first and second elongated slots 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the cam and slot retainer mechanism to pivot the visor as taught by Fohl, since the pivotal links of Gouldthrope replaced with a mechanism having cams and slots would provide a visor that has cams and slots that allow for locked positions of the visor in the retracted and extended position creating a visor that can be more securely positioned so that it does not easily become dislodged out of position.

 	In regard to claim 18, the combined references teach wherein the retainer includes a groove for receiving and retaining the portion of the visor (Fohl: retainer 27, 28 has groove: 27 to receive and retain a portion of the visor 18).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the retainer having a groove as taught by Fohl, since the pivotal links of Gouldthrope replaced with a mechanism having a mechanism with a groove would allow for a streamlined attachment of the visor, anchor block, and retainer so as not to stick-out from the outer shell.

 	In regard to claim 19, Fohl teaches further comprising: a latch (spring: 35) pivotally mounted to the retainer (27, 28) on both sides of the helmet for selectively engaging the visor (17 via 18), such 5BU129:0BU84:1429901:1 LOUISVILLEthat, when the latch (35) is in a closed position (see figure 7), the visor is locked into position in the groove of the retainer (visor is locked in groove: 27 via detent notch and pivot pin 33, 24), but, when the latch is in an open position, the visor can be withdrawn from the groove on opposite sides of the helmet (see figure 9 with latch/spring: 35 in the open position and visor 17 is withdrawn from groove: 27 on each side of helmet in figure 12). 
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the retractable visor helmet of Gouldthorpe with the retainer mechanism and latch to pivot on both sides of the visor as taught by Fohl, since the pivotal links of Gouldthrope replaced with a mechanism having a latch would provide a visor allows for locked positions of the visor via the latch/spring in the retracted and extended position creating a visor that can be more securely positioned so that it does not easily become dislodged out of position or stuck into between positions.

.


Claims 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guay (WO 2013/110675) in view of Gouldthrope (CA 2542086).
 	In regard to claim 1, Guay teaches a protective helmet (1) adapted to receive and protect a head of a wearer (see figure 4), comprising: an outer shell (outer shell: 2) shaped to protect the head of the wearer, with the outer shell (2) defining a bottom opening and an internal cavity for receiving the head of the wearer (see figure 4); a visor (face shield: 3) rotatable between a retracted position within the outer shell to an extended position outside of the outer shell (see retracted position in figure 11 vs. extended positon in figure 4, 9A and 10A), wherein the visor simultaneously rotates about a first pivot axis and a second pivot axis and moves downward and forward as the visor moves from the retracted position to the extended position (first pivot axis formed by rotation and movement of 17 and 15), a first cam (17) positioned on the outer shell (see figures 4, 6, 9a-10b); a second cam positioned on the outer shell opposite of the first cam (cam 17 on opposite side of helmet: see page 11, lines 4-7); and a retainer receiving and retaining a portion of the visor (retainer: slides 15 can be formed on intermediate parts and secured to the shell: page 11, lines 10-13, intermediate parts would be retainers), the retainer including a first slot (slide 15, which includes portion 17) defining a pathway for the first cam (cam : 17) and including an end distal to the visor (see lower end away from visor: figure 9a-10b), and a second slot defining a pathway for the second cam and including an end distal to the visor (second slot is slide on opposite side of helmet); wherein the end distal to the visor of 
 	However, Guay fails to teach a headband and a suspension positioned within the internal cavity of the outer shell.
 	Gouldthrope teaches a headband and suspension positioned with the internal cavity of an outer shell (see figures 2B and 3, headband 14, 16 and suspension 36: page 4, lines 31-34 through page 5, lines 1-2).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the helmet of Guay with the headband and suspension as taught by Gouldthrope since the helmet of Guay provided with a headband and suspension would provide a helmet that can be sized to properly and securely fit a user’s head so as not to become displaced during use.
 	
 	In regard to claim 22, Guay teaches wherein the visor is in a forwardmost position relative to the outer shell when the end distal to the visor of the first slot reaches the first cam and the end distal to the visor of the second slot reaches the second cam (see figures 11-14, teaching the cam 17 moving toward the distal end on the slot (17, 15) when in the forwardmost position figure 14).
 
Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base nd paragraph rejections as detailed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Fantin (US 4,546,498) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732